Citation Nr: 9909498	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-32 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to April 2, 1993 for a 
grant of service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1996 hearing officer 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  In that decision, an RO 
hearing officer granted service connection for PTSD and 
assigned April 1, 1993 as the effective date of the grant.  
Thereafter, the RO assigned an effective date of April 2, 
1993.  The veteran, who had active service from July 1970 to 
April 1972, appealed that decision to the Board.


FINDINGS OF FACT

1.  The veteran was sexually assaulted in November 1970 by a 
sergeant.

2.  The veteran separated from service in April 1972.

3.  The RO received a claim for service connection for PTSD 
on April 2, 1993.

4.  An RO hearing officer granted service connection for PTSD 
in February 1996, assigning an effective date of the grant as 
April 1, 1993, the date that the veteran's former 
representative received a claim.


CONCLUSION OF LAW

The effective date for service connection of the veteran's 
PTSD was correctly determined to be April 2, 1993.  38 C.F.R. 
§§ 3.157, 3.400 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that earlier effective date claims 
are not to be determined on a "well grounded" basis.  The 
United States Court of Appeals for Veterans Claims (Court) 
has "noted that the use of the term 'well-grounded' should 
be confined to an evidentiary context.  '[W]here the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law'."  See 
Shields v. Brown, 8 Vet. App. 346, 351-352 (1995) [citing 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)].

Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(b)(ii)(B)(2), 
disability compensation is effective the day following 
separation from active service or date entitlement arose if a 
claim is received within one year after separation from 
service; otherwise the effective date is the date of receipt 
of a claim or the date entitlement arose, whichever is later.

The claims file reflects that the veteran was sexually 
assaulted in November 1970, during his active service.  An 
investigative report notes that a sergeant was the 
perpetrator, and that the veteran was a subordinate of the 
sergeant.  The veteran thereafter completed a tour of 
Vietnam, and served on active duty until April 1972.

The veteran's former representative received the veteran's 
claim for service connection for PTSD on April 1, 1993, and 
the RO received the claim on April 2, 1993.  While initially 
denied service connection, an RO hearing officer did 
eventually grant service connection for PTSD in a February 
1996 decision, assigning an effective date of the award as 
April 1, 1993, the date the veteran's former representative 
received the claim.  As noted by the RO in a September 1997 
statement of the case, April 2, 1993 was the date assigned 
and implemented by them as the effective date that 
entitlement to service connection arose. 

The veteran's central contention on the issue on appeal is 
contained in his notice of disagreement received by the RO in 
November 1996.  Among other things, he asserted that service 
connection should be effective from the time of the crime, as 
the military did not prosecute the sergeant appropriately and 
because the military violated his constitutional rights.  

Looking at the above in context, the Board finds that the 
award of an effective date prior to April 2, 1993, the date 
the RO received the claim, is not warranted.  The veteran did 
not file a claim for service connection for PTSD within one 
year following his separation from service.  Thus, under the 
authority found in 38 C.F.R. § 3.400(b)(ii)(B)(2), a grant of 
service connection to the time of his separation, or further, 
even to the time of the crime, is not warranted. 

In view of the foregoing, the Board concludes that there is 
no legal basis for the assignment of an effective date prior 
to April 2, 1993, for a grant of service connection for PTSD.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not for application.  
38 U.S.C.A. § 5107 (b)(West 1991).


ORDER

An effective date prior to April 2, 1993 for a grant of 
service connection for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


- 4 -


